Mr. Chief Justice Del Toro
delivered the opinion of the Court.
The District Attorney of Aguadilla charged Nicolás Acevedo Viera with carrying a knife, which is a prohibited weapon. The evidence for the prosecution tended to show that the defendant was discovered by the police while riding a mare on which he transported rum, accompanied by another person on foot; that the defendant ran áway and upon his mount being searched, a knife was found underneath the saddle mat which was seized and produced at the trial; and the evidence for the defendant tended to prove that at the time the defendant is said to have been detected by the police, he was at another place, attending to some business. It was stipulated by the parties that the witnesses for the prosecution in testifying “had not specified which of the two defendants was the owner of the knife.”
The court found Acevedo guilty and he appealed. He assigned in his brief two errors which relate to the weighing of .the evidence. In our judgment; they are nonexistent. It was not necessary to show that the knife belonged to the defendant. It was sufficient to prove that the defendant carried the *294same under the saddle mat of the mount which he was riding and which he hastily abandoned upon being discovered by the police.
The judgment appealed from must be affirmed.